Case 18-00221-ref     Doc 12       Filed 11/26/18 Entered 11/26/18 15:19:09         Desc Main
                                   Document      Page 1 of 1




                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  IN RE: GLEN MILLER and                      :
  DONNA MILLER,                               :       CASE NO.: 16-18153-ref
                                              :
                        Debtors.              :       CHAPTER 7

  Glen Miller and Donna Miller,               :
        Plaintiffs                            :       Adversary Proceeding
                                              :       No. 18-00221-ref
         v.                                   :       Complaint for Violation of
                                              :       Discharge Injunction
                                              :
  ARS National Services, Inc., and            :       11 U.S.C. § 524
  Citibank, N.A.                              :
         Defendants                           :

                               NOTICE OF SETTLEMENT

  To the Clerk of Courts:

  Please be advised that the parties have reached a settlement in the above referenced
  proceeding. A request for dismissal will be filed within thirty (30) days after the parties
  consummate the settlement agreement.

  Date: November 26, 2018                             /s/ Patrick J. Best
                                                      Patrick J. Best, Esquire
                                                      Attorney for Debtor
                                                      ARM Lawyers
                                                      18 N. 8th St.
                                                      Stroudsburg PA 18360
                                                      570-424-6899




                                              1
